                                                                                      JS-6
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 17-01758 AG (JDEx)            Date                          October 11, 2018
 Title       QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION




 Present: The Honorable       ANDREW J. GUILFORD
           Lisa Bredahl                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER REGARDING PLAINTIFF’S
                       MOTION FOR SUMMARY JUDGMENT

This case concerns the accessibility of handicapped parking spaces at a shopping center that
Plaintiff Quy Truong visited in September of 2017. (Dkt. 17-1, Undisputed Material Fact
(“UMF”) No. 7.) Truong suffers from spina bifida and has been “paralyzed [his] entire life.”
(Dkt. 18, ¶2.) He is unable to voluntarily move his legs and uses a specially modified
wheelchair for mobility. (Id.) He can only safely park in spaces that have access aisles and low-
grade slopes, among other necessary accommodations. (Id., ¶¶ 2, 5.)

In September 2017, Truong visited a restaurant located within a shopping center at 9754
Garden Grove Boulevard in Garden Grove, California. He “was unable to locate a properly
configured accessible parking space . . . that would accommodate [his] disabilities.” (Id. ¶ 4.)
Specifically, Truong declares that the following barriers existed at the time of his visit, making
it “not only dangerous but difficult” for him to access the restaurant: (1) access aisles with
built-up curb ramps that were excessively sloped; and (2) faded and unclear markings around
parking. (Id., ¶¶ 4, 5.)

Truong’s account is supported by his own declaration and by a Disabled Access Compliance
Report and declaration by Afshan Afshar, a certified accessibility specialist. (Dkt. 19.) Afshar
inspected the shopping center parking lot (the “Lot”) on April 18, 2018 and noted that it had
at least twenty-seven accessibility issues, including sloped access aisles and signage
deficiencies. (Dkt. 19-1, at 1, 3-6.) Afshar concluded that the Lot did not comply with certain
                                      CIVIL MINUTES – GENERAL
                                              Page 1 of 7
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 
 
                          CIVIL MINUTES – GENERAL
    Case No. SACV 17-01758 AG (JDEx)            Date                       October 11, 2018
    Title    QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION
 

ADA and California Billing Code guidelines. (Dkt. 19, at ¶ 2; Dkt. 19-1.)

In October 2017, Truong filed this lawsuit against Garden Square Parking Association
(“GSPA”), alleging violations of the Americans with Disabilities Act (42 U.S.C. § 12101 et seq.)
and the Unruh Civil Rights Act (Cal. Civ. Code § 51 et seq.). GSPA filed an answer on
December 20, 2017. (Dkt. 14.) Truong now moves for summary judgment on both claims.

After the hearing on August 24, 2018, the Court requested supplemental briefing on the issue
of Defendant’s ownership of the Lot. Now satisfied that Defendant owns the Lot and that
Truong has proved each element of the Ninth Circuit’s three-factor test, the Court GRANTS
Truong’s Motion for Summary Judgment. See Arizona ex rel. Goddard v. Harkins Amusement
Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010).

1. LEGAL STANDARDS

Under Federal Rule of Civil Procedure 56(a), summary judgment is appropriate when “there is
no genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” The central inquiry is whether the evidence creates “sufficient disagreement to require
submission to a jury,” or is “so one-sided” that one party “must prevail as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). At this stage, the Court must view
the facts and draw all reasonable inferences “in the light most favorable” to the non-moving
party. Scott v. Harris, 550 U.S. 372, 378 (2007) (quoting United States v. Diebold, Inc., 369 U.S.
654, 655 (1962) (per curiam)). The initial burden is on the moving party to demonstrate the
absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If
the moving party does so, the burden shifts to the opposing party to establish facts showing
that a genuine issue of disputed fact remains. Id. at 324.

“To prevail on a discrimination claim under Title III [of the ADA], a plaintiff must show that:
(1) he is disabled within the meaning of the ADA; (2) the defendant is a private entity that
owns, leases, or operates a place of public accommodation; and (3) the plaintiff was denied
public accommodations by the defendant because of his disability.” Arizona ex rel. Goddard v.
                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 7
 
 

 
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 
 
                          CIVIL MINUTES – GENERAL
    Case No. SACV 17-01758 AG (JDEx)            Date                      October 11, 2018
    Title    QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION
 

Harkins Amusement Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010). These same elements
apply to Truong’s Unruh Act claim because “[a] violation of the right of any individual under
the Americans with Disabilities (Public Law 101-336) shall also constitute a violation of [the
Unruh Act].” Cal. Civ.Code § 51(f).

2. PRELIMINARY MATTERS

Truong requests that the Court take judicial notice of the grant deed recorded on January 24,
1992. (Dkt. 20.) Courts may take judicial notice of facts that “can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid.
201. The grant deed is a public record, and GSPA does not challenge its authenticity. See, e.g.,
Velazquez v. GMAC Mortg. Corp., 605 F. Supp. 2d 1049, 1058 (C.D. Cal. 2008). Judicial notice
of the grant deed is appropriate here.

Truong also submits printed pages of two public websites (the Orange County Treasurer Tax
Collector’s website and the California Multiple Listing Service’s website). The documents are
attached as exhibits to the Declaration of Pamela Tsao. (Dkt. 30.) GSPA’s objections are
boilerplate, and GSPA doesn’t dispute the actual validity of the documents or suggest that
GSPA would be unable to present the documents in an admissible manner at trial. Both
objections are overruled.

Finally, the documents in GSPA’s Requests for Judicial Notice were all reviewed and do not
affect the conclusion in this case, even where properly subject to a Request for Judicial
Notice.

3. ANALYSIS

GSPA does not dispute that Truong is disabled within the meaning of the ADA. (Dkt. 21-1 at
2.) So the first prong of the Goddard test has been established.

                                     CIVIL MINUTES – GENERAL
                                             Page 3 of 7
 
 

 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 
 
                          CIVIL MINUTES – GENERAL
    Case No. SACV 17-01758 AG (JDEx)            Date                      October 11, 2018
    Title    QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION
 

Nor does GSPA dispute (or even address) Truong’s evidence that the shopping center is a
place of public accommodation; that Truong visited a restaurant in the shopping center on
September 17, 2017; that the parking spaces adjoining the shopping center are excessively
sloped and improperly marked; or that Truong was unable to locate a parking space that
would accommodate his disabilities on the day that he visited. (Id. at 3-5.) GSPA briefly
addresses Truong’s standing. But Truong’s complaint, declaration, and deposition testimony
show that he lives and works near the property and intends to return if it’s made accessible.
See, e.g., Truong Deposition (Dkt. 23-1) at 18:17-24; see also Compl. (Dkt. 1) at ¶ 12. So Truong
has standing. See, e.g., D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031 (9th Cir. 2008)
(injury established for standing purposes where ADA plaintiff showed intent to return to
general area).

GSPA hardly engages with the merits of Truong’s Motion. Instead, GSPA states that “Truong
sued the wrong defendant,” as it does not own the property involved in this dispute. (Dkt. 21
at 3.) Whether Truong has satisfied the second and third prongs of the Goddard test therefore
turns on whether GSPA is the entity that “owns, leases, or operates” the Lot. There is a
threshold issue in this case regarding the boundaries and ownership of the physical space at
issue. Plaintiff describes the unaccommodating property (which he calls the “Property”) as
9754 Garden Grove Boulevard, Garden Grove California. (Dkt. 1, ¶ 1; Dkt. 17 at 7.) But it is
clear from the Complaint, Motion for Summary Judgment, and Declaration of Afshan Afshar
that the “Property” referred to by Truong is meant to include the adjoining Lot. Indeed,
Truong’s central allegation is that the Lot lacks ADA-compliant parking spaces. (Dkt. 1, ¶ 10;
Dkt. 17 at 7-8.)

To support his assertion that GSPA owns the Lot, Truong initially submitted a publicly
recorded grant deed, dated January 16, 1992. (Dkt. 17-1 at 3; Dkt. 20-1). It grants several
parcels, labeled “A” through “G,” to “Garden Square Parking Association, a California
corporation,” the named Defendant in this matter. Truong’s Request for Judicial Notice stated
that the grant deed was executed “in favor of Garden Square Parking Association . . . for real
property located at 9754 Garden Grove Blvd.” (Dkt. 20 at 2) (emph. added). But he had made a link
that was not clear from the face of the documents. The deed does not in fact name a street
                                     CIVIL MINUTES – GENERAL
                                             Page 4 of 7
 
 

 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 
 
                          CIVIL MINUTES – GENERAL
    Case No. SACV 17-01758 AG (JDEx)            Date                     October 11, 2018
    Title    QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION
 

address, and Truong had not proven that the property described in the grant deed
encompassed either the Lot or the building corresponding with the street address named in
his Complaint.

GSPA’s initial briefing did not resolve the ownership issue, either. GSPA asserted that it was
not “the owner and lessor of 9754 Garden Grove Boulevard,” and that “each unit in [the
shopping] center are [sic] individually owned.” (Dkt. 21, at 2.) To support this position, GSPA
submitted a Declaration of Establishment of Restrictions, Conditions, Covenants,
Reservations, Liens and Charges Affecting the Real Property, etc. (the “Restrictions and
Covenants”) (Dkt. 21-2). This document did not relieve GSPA of potential liability. The
Restrictions and Covenants provides that GSPA is “the owner of a leasehold estate in and to
real property . . . particularly described in Exhibit ‘A’ hereof,” and that the other signatories
are the owners, respectively, of the property described in Exhibit “B.” (Id. at 16.) It further
provides that “the property described in Exhibit ‘A’ hereof, or any part thereof, shall never be
used for any purpose other than for pedestrian and vehicular travel or for the parking of
vehicles.” (Id. at 17) (emph. added). The Lot adjoining 9754 Garden Grove Blvd., and not the
restaurant itself, is the focus of Truong’s Complaint and Motion. See, e.g., Dkt. 17 at 7; Dkt.
19, ¶ 2. On its face, the Restrictions and Covenants did not disprove GSPA’s ownership of
the Lot at issue in this case.

And the additional grant deeds submitted by GSPA suffered from the same lack of clarity as
the one submitted by Truong – there was no way for the Court to determine from a technical
description of tracts and parcels whether the real property described was the same as the Lot
or restaurant at issue in this case. (Dkt. 21-3.) GSPA’s description of the grant deeds as “the
recorded deeds against the responsible unit owner for the allege [sic] violation” did nothing to
cure this confusion.

The Court requested supplemental briefing regarding GSPA’s ownership of the Lot. (Dkt. 27.)
Truong’s supplemental brief provides the missing link between the 1992 grant deed and the
Lot in two forms: (1) a printout from the Orange County Treasurer Tax Collector’s website
with information and a map regarding assessor’s parcel number (“APN”) 098-205-17 (“Lot
                                     CIVIL MINUTES – GENERAL
                                             Page 5 of 7
 
 

 
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 
 
                          CIVIL MINUTES – GENERAL
    Case No. SACV 17-01758 AG (JDEx)            Date                    October 11, 2018
    Title   QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION
 

17”) and (2) a printout from the California Multiple Listing Service’s website with information
a map regarding Lot 17. (Pamela Tsao Declaration (Dkt. 30) at ¶¶ 2-3, Exs. A, B.) Both maps
clearly show that Lot 17 encompasses the parking lot at issue. Truong has provided sufficient
evidence of GSPA’s ownership of the Lot, so the burden shifts to GSPA.

In response, GSPA has not shown any genuine dispute of material fact regarding its
ownership of the Lot. Rather, it provides conclusory statements without citation to the record
(e.g., Dkt. 31 at 3, “[T]he actual lot which includes the parking lot is Lot 19 not 17”) and
resubmits materials that the Court has already found insufficient to prove or disprove
ownership. (See Dkt. 31-1, Request for Judicial Notice). GSPA also submits a plot map with
notations from Defendant’s attorney. This is no more authoritative than the attorney’s
unsupported statements in GSPA’s legal brief, and does not stand up against the clear
evidence submitted by Truong. Finally, GSPA’s statements that individual unit owners are
responsible for maintaining the property do nothing to remove GSPA’s as owner of the Lot.
Tellingly, GSPA did not even disclose these unit owners, whom it now claims are the real
parties in interest, in its Certificate of Interested Parties. The Court finds that GSPA’s
arguments regarding ownership have been designed to mislead the Court rather than to clarify
the issue of ownership. As no genuine dispute of material fact exists, summary judgment is
appropriate.

4. DISPOSITION

The Court GRANTS Truong’s Motion for Summary Judgment. (Dkt. 16.) All pending dates
are VACATED. The Court reaches this result after reviewing all the arguments made and
admissible evidence presented by the parties. Any argument not specifically addressed was
either unpersuasive or not necessary to reach the Court’s holding.




                                    CIVIL MINUTES – GENERAL
                                            Page 6 of 7
 
 

 
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
 
 
                          CIVIL MINUTES – GENERAL
    Case No. SACV 17-01758 AG (JDEx)            Date                 October 11, 2018
    Title   QUY TRUONG V. GARDEN SQUARE PARKING ASSOCIATION
 

                                                                                  :     0
                                              Initials of Preparer       lmb




                             CIVIL MINUTES – GENERAL
                                     Page 7 of 7
 
 

 
